Exhibit 10.2
SEVERANCE AGREEMENT
     THIS AGREEMENT is entered into as of the date indicated on the signature
page hereof, by and between VeriFone Holdings, Inc., a Delaware corporation
(“VeriFone”), and the executive named on such signature page (“Executive”).
W I T N E S S E T H
     WHEREAS, VeriFone considers the establishment and maintenance of a sound
and vital management to be essential to protecting and enhancing the best
interests of VeriFone and its stockholders; and
     WHEREAS, VeriFone recognizes the possibility that it may experience a
change in control and that such a change of control and its possibility subjects
VeriFone to the risk of the departure or distraction of its key management; and
     WHEREAS, VeriFone’s Board of Directors has determined that it is in the
best interests of VeriFone and its stockholders to secure Executive’s continued
services and to ensure Executive’s continued dedication to his duties;
     NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein contained, VeriFone and Executive hereby agree
as follows:
     1. Definitions. As used in this Agreement, the following terms shall have
the respective meanings set forth below:
     (a) “Board” means the Board of Directors of VeriFone.
     (b) “Cause” means (i) the commission of a felony, (ii) willful conduct
tending to bring VeriFone or any Related Entity into substantial public disgrace
or disrepute, (iii) substantial and repeated failure to perform duties of the
office held by Executive as reasonably directed by the Board, (iv) gross
negligence or willful misconduct with respect to VeriFone or any Related Entity
or any of their customers or suppliers involving willful dishonesty or fraud,
(v) any material breach by Executive of his material obligations under this
Agreement or any material written policies of VeriFone or any Related Entity or
(vi) the Executive’s disqualification or bar by any governmental or
self-regulatory authority from serving as an officer of VeriFone or any Related
Entity or in any of the capacities contemplated by this Agreement.
     (c) “Change in Control” means the occurrence of any one of the following
events:
     (i) any “person” (as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and as

 



--------------------------------------------------------------------------------



 



used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of 50% or more of the outstanding VeriFone Voting Securities;
provided, however, that the event described in this paragraph (i) shall not be
deemed to be a Change in Control if it occurs by virtue of any acquisition: (A)
by VeriFone or any Subsidiary, (B) by any employee benefit plan (or related
trust) sponsored or maintained by VeriFone or any Subsidiary, (C) by any
underwriter or broker temporarily holding securities in connection with an
offering of such securities, (D) pursuant to a Non-Qualifying Transaction (as
defined in paragraph (ii) below) or (E) pursuant to any acquisition by Executive
or any group of persons including Executive (or any entity controlled by
Executive or any group of persons including Executive);
     (ii) the consummation of a merger, consolidation, statutory share exchange
or similar form of corporate transaction involving VeriFone or any of its
Subsidiaries that requires the approval of VeriFone’s stockholders, whether for
such transaction or the issuance of securities in the transaction (a “Business
Combination”), unless immediately following such Business Combination: (A) a
majority of the total voting power of (x) the corporation resulting from such
Business Combination (the “Surviving Corporation”), or (y) if applicable, the
ultimate parent corporation that directly or indirectly has beneficial ownership
of at least 95% of the voting securities eligible to elect directors of the
Surviving Corporation (the “Parent Corporation”), is represented by VeriFone
Voting Securities that were outstanding immediately prior to such Business
Combination (or, if applicable, is represented by shares into which such
VeriFone Voting Securities were converted pursuant to such Business
Combination), (B) no person (other than any employee benefit plan (or related
trust) sponsored or maintained by the Surviving Corporation or the Parent
Corporation), is or becomes the beneficial owner, directly or indirectly, of a
majority of the total voting power of the outstanding voting securities eligible
to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) and (C) a majority of the members of the
board of directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) following the consummation of the
Business Combination were Incumbent Directors (as defined below) at the time of
the Board’s approval of the execution of the initial agreement providing for or
recommendation of the offer to stockholders effecting such Business Combination
(any Business Combination which satisfies all of the criteria specified in (A),
(B) and (C) above shall be deemed to be a “Non-Qualifying Transaction”);
     (iii) a sale of all or substantially all of VeriFone’s assets other than in
connection with a Non-Qualifying Transaction; or
     (iv) completion of a plan of complete liquidation or dissolution of
VeriFone.

-2-



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, a Change in Control of VeriFone shall not be
deemed to occur solely because any person acquires beneficial ownership of a
majority of VeriFone Voting Securities as a result of the acquisition of
VeriFone Voting Securities by VeriFone which reduces the number of VeriFone
Voting Securities outstanding; provided, that if after such acquisition by
VeriFone such person becomes the beneficial owner of additional VeriFone Voting
Securities that increases the percentage of outstanding VeriFone Voting
Securities beneficially owned by such person, a Change in Control of VeriFone
shall be deemed to occur at that time.
     (d) “Date of Termination” means (i) the effective date on which Executive’s
employment by VeriFone terminates as specified in a prior written notice by
VeriFone or Executive, as the case may be, to the other, delivered pursuant to
Section 10 or (ii) if Executive’s employment by VeriFone terminates by reason of
death or Disability, the date of Executive’s death or termination by Disability.
     (e) “Disability” means termination of Executive’s employment by VeriFone
due to Executive’s absence from Executive’s duties on a full-time basis for at
least ninety (90) consecutive days or for shorter periods aggregating at least
one hundred twenty (120) days during any twelve-month period as a result of
Executive’s incapacity due to documented illness, accident, injury, physical or
mental incapacity or other disability.
     (f) “Fully Vest” means (i) any stock options, stock appreciation rights or
similar rights granted under the Plan shall become fully vested and immediately
exercisable, (ii) any restricted stock, restricted stock units and other
stock-based rights granted under the Plan will become fully vested, any
restrictions applicable to such rights shall lapse, and (iii) any performance
goals applicable to any such rights will be deemed to be fully satisfied.
     (g) “Good Reason” means, without Executive’s express written consent, the
occurrence of any of the following events during a Qualifying Termination
Period:
     (i) any material and adverse change in the status, duties or
responsibilities (including titles, offices and reporting responsibilities) of
Executive that is inconsistent with Executive’s position, status, duties and
responsibilities with VeriFone immediately prior to the commencement of such
Qualifying Termination Period (including any material and adverse diminution of
such status, duties or responsibilities);
     (ii) a reduction by VeriFone in Executive’s rate of annual base salary or
annual target bonus opportunity as in effect immediately prior to the
commencement of such Qualifying Termination Period;
     (iii) any requirement of VeriFone that Executive be based anywhere more
than fifty (50) miles from the office where Executive is based at the time of
the Change in Control;

-3-



--------------------------------------------------------------------------------



 



     (iv) the failure of VeriFone to continue in effect any employee benefit
plan, compensation plan, welfare benefit plan or material fringe benefit plan in
which Executive is participating immediately prior to such Change in Control or
the taking of any action by VeriFone which would adversely affect Executive’s
participation in or reduce Executive’s benefits under any such plan, unless
Executive is permitted to participate in other plans providing Executive with
substantially equivalent benefits in the aggregate; or
     (v) any purported termination of Executive’s employment which is not
effectuated pursuant to Section 10(b) (and which will not constitute a
termination hereunder).
     Any action taken in good faith and which is remedied by VeriFone within ten
(10) days after receipt of notice thereof given by Executive shall not
constitute Good Reason. Executive’s right to terminate employment for Good
Reason shall not be affected by Executive’s incapacity due to mental or physical
illness and Executive’s continued employment shall not constitute consent to, or
a waiver of rights with respect to, any event or condition constituting Good
Reason; provided, however, that Executive must provide notice of termination of
employment within ninety (90) days following Executive’s knowledge of an event
constituting Good Reason or such event shall not constitute Good Reason under
this Agreement.
     (h) “Incumbent Directors” means individuals who, on the date hereof
constitute the Board, provided that any person becoming a director subsequent to
the date hereof whose election or nomination for election was approved by a vote
of a majority of the Incumbent Directors then on the Board (either by a specific
vote or by approval of the proxy statement of VeriFone in which such person is
named as a nominee for director, without written objection to such nomination)
shall be an Incumbent Director; provided, however, that no individual initially
elected or nominated as a director of VeriFone as a result of an actual or
threatened election contest with respect to directors or as a result of any
other actual or threatened solicitation of proxies by or on behalf of any person
other than the Board shall be deemed to be an Incumbent Director.
     (i) “Plan” means the VeriFone Holdings, Inc. 2006 Equity Incentive Plan (or
any successor or replacement stock option plan) and any Stock Option Agreement
entered into pursuant thereto.
     (j) “Qualifying Termination” means a termination of Executive’s Employment
during a Qualifying Termination Period (A) by VeriFone other than for Cause or
(B) by Executive for Good Reason. Termination of employment on account of death,
Disability or Retirement shall not be treated as a Qualifying Termination.
     (k) “Qualifying Termination Period” means the period beginning ninety
(90) days prior to a Change in Control and ending twelve (12) months following
such Change in Control. For purposes of determining the timing of payments and
benefits to Executive under Section 4, the date of the actual Change in Control
shall be treated as Executive’s Date of Termination under Section 1(e), and for
purposes of

-4-



--------------------------------------------------------------------------------



 



determining the amount of payments and benefits to Executive under Section 4,
the date Executive’s employment is actually terminated shall be treated as
Executive’s “Date of Termination”.
     (l) “Related Entity” means any parent or subsidiary corporation of VeriFone
or any business, corporation, partnership, limited liability company or other
entity in which VeriFone or a parent or a subsidiary corporation holds at least
a 25% ownership interest, directly or indirectly and any other entity
specifically designated as a Related Entity by the Board.
     (m) “Retirement” means Executive’s mandatory retirement (not including any
mandatory early retirement) in accordance with VeriFone’s retirement policy
generally applicable to its salaried employees, as in effect immediately prior
to the Change in Control, or in accordance with any retirement arrangement
established with respect to Executive with Executive’s written consent.
     (n) “Subsidiary” means any corporation or other entity in which VeriFone
has a direct or indirect ownership interest of a majority of the total combined
voting power of the then outstanding securities or interests of such corporation
or other entity entitled to vote generally in the election of directors or in
which VeriFone has the right to receive a majority of the distribution of
profits or a majority of the assets upon liquidation or dissolution.
     (o) “VeriFone Voting Securities” means securities of VeriFone having the
right to vote for the election of the Board (with regard to the occurrence of
any contingency).

-5-



--------------------------------------------------------------------------------



 



     2. Obligation of Executive. In the event of a tender or exchange offer,
proxy contest, or the execution of any agreement which, if consummated, would
constitute a Change in Control, Executive agrees not to voluntarily leave the
employ of VeriFone, other than as a result of Disability, Retirement or an event
which would constitute Good Reason if a Change in Control had occurred, until
the Change in Control occurs or, if earlier, such tender or exchange offer,
proxy contest, or agreement is terminated or abandoned.
     3. Term of Agreement. This Agreement shall be effective on the date hereof
and shall continue in effect until VeriFone shall have given twelve months’
written notice of cancellation; provided, that, notwithstanding the delivery of
any such notice, this Agreement shall continue in effect for a period of twelve
months after a Change in Control, if such Change in Control shall have occurred
during the term of this Agreement. Notwithstanding anything in this Section to
the contrary, this Agreement shall terminate if Executive or VeriFone terminates
Executive’s employment prior to the commencement of any Qualifying Termination
Period.
     4. Payments Upon Termination of Employment.
     (a) Severance. If the employment of Executive shall be terminated by
VeriFone other than for Cause or pursuant to a Qualifying Termination, then
VeriFone shall pay to Executive:
     (i) Earned Payments. Within ten (10) days following the Date of Termination
a lump-sum cash amount equal to the sum of (A) Executive’s base salary through
the Date of Termination and any bonus amounts which have become payable, to the
extent not theretofore paid or deferred, and (B), any compensation previously
deferred by Executive other than pursuant to a tax-qualified plan (together with
any interest and earnings thereon) and any accrued vacation pay, in each case to
the extent not theretofore paid; plus
     (ii) Severance Payments. Within ten (10) days following the Date of
Termination, a lump-sum cash amount equal to Executive’s annual base salary
during the 6-month period immediately prior to Executive’s Date of Termination.
     (b) Benefits. If the employment of Executive has been terminated by
VeriFone other than for Cause or pursuant to a Qualifying Termination, then
VeriFone shall continue to provide, for a period of six months following
Executive’s Date of Termination, Executive (and Executive’s dependents, if
applicable) with the same level of medical, dental, accident, disability and
life insurance benefits, upon substantially the same terms and conditions
(including contributions required by Executive for such benefits) as existed
immediately prior to Executive’s Date of Termination; provided, that, if
Executive cannot continue to participate in VeriFone plans providing such
benefits, VeriFone shall otherwise provide such benefits on the same after-tax
basis as if continued participation had been permitted. Notwithstanding the
foregoing, in the event Executive becomes reemployed and becomes eligible to
receive employee benefits from such

-6-



--------------------------------------------------------------------------------



 



employer, the employee benefits described herein shall be secondary to such
benefits during the period of Executive’s eligibility, but only to the extent
that VeriFone reimburses Executive for any increased cost and provides any
additional benefits necessary such that Executive receives the employee benefits
provided hereunder.
     5. Vesting
     (a) If the employment of Executive shall terminate pursuant to a Qualifying
Termination (other than upon the occurrence of a Change in Control specified in
paragraph (c)(iv) of the definition of such term), then, immediately prior to
such termination, unless the applicable award agreement expressly provides
otherwise, all outstanding stock options and stock appreciation rights granted
to Executive under the Plan and all restricted stock, restricted stock units and
other stock-based rights granted to Executive under the Plan shall Fully Vest.
     (b) Upon the occurrence of a Change in Control specified in paragraph
(c)(iv) of the definition of such term, all outstanding options or rights
granted under the Plan will terminate upon consummation of the liquidation or
dissolution of VeriFone. The Board may, in the exercise of its sole discretion
in such instance, (i) provide that option or right shall Fully Vest as of any
specified date prior to such liquidation or dissolution and/or (ii) declare that
any option or right shall terminate as of any specified date.
     6. Limitation on Payments by VeriFone.
     (a) Notwithstanding anything in this Agreement to the contrary, in the
event it shall be determined that (i) any payment, award, benefit or
distribution (or any acceleration of any payment, award, benefit or
distribution) by VeriFone (or any of its affiliated entities) or any entity
which effectuates a Change in Control (or any of its affiliated entities) to or
for the benefit of Executive (whether pursuant to the terms of this Agreement or
otherwise) (the “Payments”) would be subject to the excise tax (the “Excise
Tax”) under Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”), and (ii) the reduction of the amounts payable to Executive under this
Agreement to the maximum amount that could be paid to Executive without giving
rise to the Excise Tax (the “Safe Harbor Cap”) would provide the Executive with
a greater after tax amount than if such amounts were not reduced, then the
amounts payable to Executive under this Agreement shall be reduced to the Safe
Harbor Cap. The reduction of the amounts payable hereunder, if applicable, shall
be made by reducing first the payments under Section 4(a)(ii), unless an
alternative method of reduction is elected by Executive. For purposes of
reducing the Payments to the Safe Harbor Cap, only amounts payable to Executive
under this Agreement (and no other Payments) shall be reduced, unless consented
to by Executive. If the reduction of the amounts payable hereunder would not
result in a greater after tax result to Executive, no amounts payable under this
Agreement shall be reduced pursuant to this provision.
     (b) All determinations required to be made under this Section 6 shall be
made by a public accounting firm that is retained by VeriFone (the “Accounting

-7-



--------------------------------------------------------------------------------



 



Firm”) which shall provide detailed supporting calculations both to VeriFone and
Executive within fifteen (15) business days of the receipt of notice from
VeriFone or the Executive that a payment is to be made hereunder.
Notwithstanding the foregoing, in the event (i) the Board shall determine prior
to the Change in Control that the Accounting Firm is precluded from performing
such services under applicable auditor independence rules or (ii) the Audit
Committee of the Board determines that it does not want the Accounting Firm to
perform such services because of auditor independence concerns or (iii) the
Accounting Firm is serving as accountant or auditor for the individual, entity
or group effecting the Change in Control, the Board shall appoint another
nationally recognized public accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees, costs and expenses (including, but not limited to,
the costs of retaining experts) of the Accounting Firm shall be borne by
VeriFone. The determination by the Accounting Firm shall be binding upon
VeriFone and Executive (except as provided in paragraph (c) below).
     (c) If it is established pursuant to a final determination of a court or
the Internal Revenue Service (the “IRS”) proceeding which has been finally and
conclusively resolved, that Payments have been made to, or provided for the
benefit of, Executive by VeriFone, which are in excess of the limitations
provided in this Section 6 (hereinafter referred to as an “Excess Payment”),
such Excess Payment shall be deemed for all purposes to be an advance to
Executive made on the date Executive received the Excess Payment and Executive
shall repay the Excess Payment to VeriFone on demand, together with interest on
the Excess Payment at the applicable federal rate (as defined in Section 1274(d)
of the Code) from the date of Executive’s receipt of such Excess Payment until
the date of such repayment. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the determination, it is possible that
Payments which will not have been made by VeriFone should have been made (an
“Underpayment”), consistent with the calculations required to be made under this
Section 6. In the event that it is determined (i) by the Accounting Firm,
VeriFone (which shall include the position taken by VeriFone, or together with
its consolidated group, on its federal income tax return) or the IRS or
(ii) pursuant to a determination by a court, that an Underpayment has occurred,
VeriFone shall pay an amount equal to such Underpayment to Executive within ten
(10) days of such determination together with interest on such amount at the
applicable federal rate from the date such amount would have been paid to
Executive until the date of payment. Executive shall cooperate, to the extent
his or her expenses are reimbursed by VeriFone, with any reasonable requests by
VeriFone in connection with any contests or disputes with the Internal Revenue
Service in connection with the Excise Tax or the determination of the Excess
Payment. Notwithstanding the foregoing, in the event that amounts payable under
this Agreement were reduced pursuant to Section 6(a) and the value of any equity
awards is subsequently redetermined by the Accounting Firm (as defined below)
within the context of Treasury Regulation §1.280G-1 Q/A 33 that reduces the
value of the Payments attributable to such options, VeriFone shall promptly pay
to Executive any amounts payable under this Agreement that were not previously
paid solely as a result of Section 6 (a) up to the Safe Harbor Cap.

-8-



--------------------------------------------------------------------------------



 



     7. Withholding Taxes. VeriFone may withhold from all payments due to
Executive (or his beneficiary or estate) hereunder all taxes which, by
applicable federal, state, local or other law, VeriFone is required to withhold
therefrom.
     8. Scope of Agreement. Nothing in this Agreement shall be deemed to entitle
Executive to continued employment with VeriFone or its Subsidiaries, and if
Executive’s employment with VeriFone shall terminate other than during a
Qualifying Termination Period, Executive shall have no further rights under this
Agreement (except as otherwise provided hereunder); provided, however, that any
termination of Executive’s employment during a Qualifying Termination Period
shall be subject to all of the provisions of this Agreement.
     9. Successors; Binding Agreement.
     (a) This Agreement shall not be terminated by any Business Combination. In
the event of any Business Combination, the provisions of this Agreement shall be
binding upon the Surviving Corporation, and such Surviving Corporation shall be
treated as VeriFone hereunder.
     (b) VeriFone agrees that in connection with any Business Combination, it
will cause any successor entity to VeriFone unconditionally to assume, by
written instrument delivered to Executive (or his beneficiary or estate), all of
the obligations of VeriFone hereunder. Failure of VeriFone to obtain such
assumption prior to the effectiveness of any such Business Combination that
constitutes a Change in Control, shall constitute Good Reason hereunder and
shall entitle Executive to compensation and other benefits from VeriFone in the
same amount and on the same terms as Executive would be entitled hereunder if
Executive’s employment were terminated by reason of a Qualifying Termination.
For purposes of implementing the foregoing, the date on which any such Business
Combination becomes effective shall be deemed the date Good Reason occurs, and
shall be the Date of Termination if requested by Executive.
     (c) This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Executive shall die
while any amounts would be payable to Executive hereunder had Executive
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to such person or persons
appointed in writing by Executive to receive such amounts or, if no person is so
appointed, to Executive’s estate.

-9-



--------------------------------------------------------------------------------



 



     10. Notices. (a) For purposes of this Agreement, all notices and other
communications required or permitted hereunder shall be in writing and shall be
deemed to have been duly given when delivered or five (5) days after deposit in
the United States mail, certified and return receipt requested, postage prepaid,
addressed as follows:
If to the Executive, as indicated on the signature page hereof:
If to VeriFone:
VeriFone Holdings, Inc.
2099 Gateway Place, Suite 600
San Jose, California 95110
Attention: Chief Executive Officer
Facsimile: (408) 232-7804
with copies to:
Sullivan & Cromwell LLP
1870 Embarcadero Road
Palo Alto, California 94303
Attention: Scott D. Miller
Facsimile: (650) 461-5700
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
     (b) A written notice of Executive’s Date of Termination by VeriFone or
Executive, as the case may be, to the other, shall (i) indicate the specific
termination provision in this Agreement relied upon, and (ii) specify the
termination date (which date shall be not less than fifteen (15) (thirty (30),
if termination is by VeriFone for Disability) nor more than sixty (60) days
after the giving of such notice). The failure by Executive or VeriFone to set
forth in such notice any fact or circumstance which contributes to a showing of
Good Reason or Cause shall not waive any right of Executive or VeriFone
hereunder or preclude Executive or VeriFone from asserting such fact or
circumstance in enforcing Executive’s or VeriFone’s rights hereunder.
     11. Full Settlement; Resolution of Disputes and Costs
     (a) VeriFone’s obligation to make any payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall be in lieu
and in full settlement of all other severance payments to Executive under any
other agreement between Executive and VeriFone, and any severance plan of
VeriFone. VeriFone’s obligations hereunder shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action which VeriFone
may have against Executive or others. In no event shall Executive be obligated
to seek other employment or take other

-10-



--------------------------------------------------------------------------------



 



action by way of mitigation of the amounts payable to Executive under any of the
provisions of this Agreement and, except as provided in Section 4(b), such
amounts shall not be reduced whether or not Executive obtains other employment.
     (b) Any dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration in Santa Clara County,
California by three arbitrators in accordance with the commercial arbitration
rules of the American Arbitration Association then in effect. Judgment may be
entered on the arbitrators’ award in any court having jurisdiction. VeriFone
shall bear all costs and expenses arising in connection with any arbitration
proceeding pursuant to this Section except in the case of arbitration that is
finally determined to have been commenced by Executive in bad faith.
     12. Employment with Subsidiaries. Employment with VeriFone for purposes of
this Agreement shall include employment with any Subsidiary.
     13. Survival. The respective obligations and benefits afforded to VeriFone
and Executive as provided in Sections 4 (to the extent that payments or benefits
are owed as a result of a termination of employment that occurs during the term
of this Agreement), 5, 6 (to the extent that Payments are made to Executive as a
result of a Change in Control that occurs during the term of this Agreement), 7,
9(c) and 11 shall survive the termination of this Agreement.
     14. GOVERNING LAW; VALIDITY. THE INTERPRETATION, CONSTRUCTION AND
PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF CALIFORNIA WITHOUT REGARD TO
THE PRINCIPLE OF CONFLICTS OF LAWS. THE INVALIDITY OR UNENFORCEABILITY OF ANY
PROVISION OF THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF
ANY OTHER PROVISION OF THIS AGREEMENT, WHICH OTHER PROVISIONS SHALL REMAIN IN
FULL FORCE AND EFFECT.
     15. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.
     16. Miscellaneous. No provision of this Agreement may be modified or waived
unless such modification or waiver is agreed to in writing and signed by
Executive and by a duly authorized officer of VeriFone. No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. Failure by Executive
or VeriFone to insist upon strict compliance with any provision of this
Agreement or to assert any right Executive or VeriFone may have hereunder,
including without limitation, the right of Executive to terminate employment for
Good Reason, shall not be deemed to be a waiver of such provision or right or
any

-11-



--------------------------------------------------------------------------------



 



other provision or right of this Agreement. Except as otherwise specifically
provided herein, the rights of, and benefits payable to, Executive, his estate
or his beneficiaries pursuant to this Agreement are in addition to any rights
of, or benefits payable to, Executive, his estate or his beneficiaries under any
other employee benefit plan or compensation program of VeriFone.
[REMAINDER OF PAGE INTENTIONALLY BLANK]

-12-



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO DYKES SEVERANCE AGREEMENT]
     IN WITNESS WHEREOF, VeriFone has caused this Agreement to be executed by a
duly authorized officer of VeriFone and Executive has executed this Agreement as
of the 2nd day of September, 2008.

            VERIFONE HOLDINGS, INC.
      /s/ Doug Bergeron      Doug Bergeron      Chief Executive Officer         
    /s/ Robert Dykes      Robert Dykes      Executive Address for Notices:
     2099 Gateway Place, Suite 600
     San Jose, CA 95110     

-13-